Citation Nr: 0638149	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a compensable rating for infectious hepatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to September 1953.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 decisional letter of the San Diego, California 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a compensable rating for infectious hepatitis.  The 
case was before the Board in October 2003 when it was 
remanded for further development.  

In April 2005, the Board remanded the case to have the RO 
adjudicate the inextricably intertwined issue of whether 
there was clear and unmistakable error (CUE) in the October 
1958 decision that reduced the veteran's 10 percent 
evaluation to a noncompensable evaluation.  In a November 
2005 rating decision, the RO determined the October 1958 
reduction decision did not contain CUE.  The veteran has not 
timely appealed this decision and it is final; thus, the 
issue of CUE is not before the Board.


FINDING OF FACT

The veteran's infectious hepatitis is asymptomatic.  


CONCLUSION OF LAW

A compensable rating for infectious hepatitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (Code) 7345 
(effective prior to July 2, 2001); 38 C.F.R. § 4.114, Code 
7345 (effective July 2, 2001). 





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
February 2004 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  While the veteran was not provided with notice 
regarding disability ratings and effective dates prior to the 
rating decision on appeal, the purpose of this notice was 
fulfilled when service connection was granted in November 
1953.  He has had ample opportunity to respond/supplement the 
record, and any technical notice deficiency (including in 
timing) earlier in the process was not prejudicial to him.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  

The veteran did not report receiving any private or VA 
treatment for hepatitis; the RO requested VA medical records 
and received responses that the VA medical centers did not 
have pertinent records of treatment for the veteran.  The RO 
arranged for VA examinations in January 2002 and January 
2004.  He has not identified any evidence that remains 
outstanding and an April 2006 statement indicates he has no 
more information or evidence to submit.  Thus, VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

In November 1953, the RO granted service connection and a 10 
percent evaluation for infectious hepatitis based on service 
medical records showing hospitalization during service, with 
continuing fatigability and significant weight loss after 
discharge from service.

In October 1958, the RO notified the veteran that VA 
examination showed his disability had improved and that his 
10 percent evaluation would be discontinued effective 
December 31, 1958.

In June 2001, the veteran sought to increase the 
noncompensable evaluation, noting he was having difficulties 
with loss of appetite and energy.

A July 2001 statement from the veteran states that hepatitis 
stays in the blood for the rest of your life and that as a 
result of having it in service he is no longer able to donate 
blood.  This statement also contends his disability 
compensation should never have been reduced.

A December 2001 informal conference report reports the 
veteran said his hepatitis has been asymptomatic.  After 
being told about the rating criteria for a 10 percent 
evaluation, he said he really did not have those symptoms, 
but was willing to have a VA examination to see if he had 
decreased liver function.
On January 2002 VA examination, the veteran denied having 
jaundice, fever, chills, night sweats, abdominal pain, 
melena, bright red blood per rectum, hematemesis, or 
hemoptysis.  He reported being easily fatigable and 
occasionally noticing dark stools.  He did not take any 
medication for a liver condition and had no history of liver 
cirrhosis or heavy alcohol consumption.  Physical examination 
findings of the skin, abdomen, and musculoskeletal system 
were normal.  The examiner described the veteran as being 
well-developed and well-nourished and in no acute distress.  
His height was 71 inches and weight was 187 pounds.  Serology 
results were negative for all types of hepatitis.  The 
diagnosis was "no evidence of active hepatitis."  The 
examiner provided the following discussion of his findings:

On today's evaluation, the veteran has no 
evidence of stigmata of liver cirrhosis, such as 
ascites or peripheral edema.  The abdominal 
examination reveals no evidence of tenderness or 
organomegaly.  There is no evidence of jaundice 
or gastrointestinal bleeding.  According to 
medical records from the service, this veteran 
has documented infectious hepatitis of an 
unclassified type.  His current hepatitis C 
serology and liver function test are normal.

On January 2004 VA examination, the veteran reported he had 
not had any problems with his liver since his discharge from 
service.  Physical examination findings were normal.  There 
were no obvious stigmata of chronic liver disease, no 
ascites, no hepatomegaly, and no jaundice.  The abdomen was 
soft and nontender.  Hepatitis serology was negative for 
hepatitis A and C antibodies and hepatitis B antigens; it 
was positive for hepatitis B surface antibodies.  After 
reviewing the claims file and the serology results, the 
examiner noted that after recovering from his 
hospitalization for jaundice in service, the veteran 
experienced no residuals of the disability.  He concluded it 
was unclear what type of hepatitis caused the veteran to 
have jaundice in service, since hepatitis A ("infectious 
hepatitis") usually remains positive and current results 
showed the veteran's hepatitis A serology was negative.  



C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). 

Infectious hepatitis is rated under 38 C.F.R. § 1.114, Code 
7345.  Notably, the instant claim for increase was filed in 
June 2001, and the criteria were revised, effective July 2, 
2001.  From their effective date, the veteran is entitled to 
a rating under the revised criteria. 



Criteria in effect prior to July 2, 2001

The criteria in effect before July 2, 2001 provide that a 10 
percent rating is warranted when the evidence shows 
infectious hepatitis, with demonstrable liver damage with 
mild gastrointestinal disturbance.  A noncompensable rating 
is warranted when competent and probative evidence shows 
infectious hepatitis that has healed and is asymptomatic.  

VA examination findings from January 2002 and January 2004 do 
not show the veteran has demonstrable liver damage with mild 
gastrointestinal disturbance.  The examiners noted the 
veteran had no evidence of active hepatitis and had not 
experienced any residuals of the disease or liver problems 
since shortly after being discharged from service in 1953.  
Thus, a preponderance of the evidence shows that a 
compensable evaluation under pre-July 2, 2001 criteria is not 
warranted. 

Criteria in effect from July 2, 2001

The criteria in effect from July 2, 2001 provide that a 10 
percent rating is warranted when there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A noncompensable rating is 
warranted when competent and probative evidence shows that 
chronic liver disease is asymptomatic.  

In June 2001, the veteran reported he had recently been 
experiencing a loss of appetite and energy.  On January 2002 
VA examination, he reported being easily fatigable, but did 
not complain of having any loss of appetite or related 
problems.  He did not report being fatigued on January 2004 
VA examination.  He has not provided a history of malaise or 
anorexia nor of any incapacitating episodes that lasted at 
least one week within the most recent twelve months.  
Notably, after being informed of the rating criteria during a 
December 2001 informal conference, the veteran stated he did 
not really have any of the symptoms described in the 
criteria.  
The competent (medical) evidence of record does not show that 
the veteran has experienced any of the above noted residuals 
of hepatitis other than fatigue, which has not been reported 
since January 2002.  While the veteran reported a loss of 
appetite in June 2001, the clinical evidence does not show 
that this resulted in intermittent anorexia and there has 
been no evidence of malaise (and there has been no medical 
finding of loss of appetite due to hepatitis).  As noted 
above, the present level of disability is of primary concern 
when determining whether an increased evaluation is 
warranted.  Thus, the competent medical evidence shows the 
veteran's infectious hepatitis most nearly approximates a 
noncompensable evaluation, because it has been asymptomatic.

The Board has considered the veteran's assertion that he 
cannot donate blood.  However, that factor is not a schedular 
criterion for rating hepatitis.  It also does not interfere 
with earning capacity so as to suggest the possibility for 
extraschedular evaluation.  Nothing else in the record 
reflects or suggests factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to infectious hepatitis.  
38 C.F.R. § 3.321.  Consequently, referral for extraschedular 
consideration is not suggested by the record (and has not 
been requested).

In the absence of any competent evidence that the veteran's 
service-connected hepatitis is symptomatic or disabling, a 
compensable rating for such disability is not warranted.  


ORDER

A compensable rating for infectious hepatitis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


